 

Case 1:21-cr-00222-TFH Document 6 Filed 03/14/21 Page 1of1
AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the
District of Columbia
United States of America

Vv. )
George Pierre Tanios Case No.

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname of person to be arrested) Georve Pierre Tanios 5
who is accused of an offense or violation based on the following document filed with the court:

CO Indictment (1 Superseding Indictment C1 Information  Superseding Information MM Complaint
O Probation Violation Petition (1 Supervised Release Violation Petition C Violation Notice ( Order of the Court

This offense is briefly described as follows:

18 U.S.C, §§ 111(a} and (b) - Assault on Federal Officer with Dangerous Weapon;

18 U.S.C. §§ 111¢a} and (b) - Assault on Federal Officer with Dangerous Weapon,

18 U.S.C. §§ 311 (a) and (b) - Assault on Federal Officer with Dangerous Weapon;

18 U.S.C. § 372 - Conspiracy to Injure an Officer;

18 U.S.C. § 231(a)(3) - Civil Disorder,

18 U.S.C. § 1512(c)(2) - Obstructing or Impeding Any Official Proceeding;

18 U.S.C. § 1752(a)(1), (2), (4), (b\C1)(A) and (b)(1)(B) - Physical violence on restricted grounds, while carrying dangerous weapon, and resulting in significant bodily injury;
40 U.S.C. § 5104(e)(2)(f) — Violent entry and disorderly conduct, act of physical violence on Capitol Grounds; and

18 U.S.C. § 2 - Aiding and Abetting.

Date: —s——03/06/2021

Issuing officer’s signature

Printed name and title

City and state: Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge

 

Return

 

This warrant was recejved on (date) (a) SY feet f __, and the person was arrested on (date) SY T[ AF
at (city and state) [horsentorca fF

Date: 3//4/96>/ Jdich

Arresting offiger’s signature

Lecel byectt Sanh (Wismewsk, 2.

Printed name and title

 
 

 

 
